Case 6:17-cv-00171-PGB-LRH Document 241-1 Filed 02/21/20 Page 1 of 4 PageID 12007




                     EXHIBIT A
Case 6:17-cv-00171-PGB-LRH Document 241-1 Filed 02/21/20 Page 2 of 4 PageID 12008
      Siemens Energy, Inc. and MidAmerica C2L et. al. Designation of Deposition Testimony
                       Siemens Energy, Inc. v. Midamerica C2l, Inc. et al.
                               Case No. 6:17-cv-171-Orl-40-LRH

                              Abbreviations for Objections
       Abbreviation                                       Objections
                                      General Objections
                      402   Relevance
                      403   More prejudicial than probative
                      408   Settlement communications
                      501   Privilege
                      601   Competency to Testify in General
                      602   Lack of Personal Knowledge
                      604   Uncertified translation; see e.g. Ulysse v. Waste Mgmt. of Fla.,
                            2013 WL 12177351, at *2 (S.D. Fla. Sept. 9, 2013), report and
                            recommendation adopted in part, No. 11-CV-80723, 2013 WL
                            12177852 (S.D. Fla. Oct. 29, 2013).
                      701   Improper testimony by law witness
                      702   Improper expert testimony
                      801   Hearsay
                      901   Not authenticated
                      BE    Best Evidence Rule violation
                   DESC     Inadequate, misleading, or improper description
                   DNM      Exhibit does not match description
                    DUP     Duplicate exhibit
                        F   Lacks foundation
                      NB    No bates
                    NSW     No sponsoring witness
                       IS   Improper sponsoring witness
                  NFWP      Document never produced
                    PER     Violates Parol Evidence Rule
                        S   Beyond the scope of the 30(b)(6) notice
            Prior Orders    Subject to the Court’s prior Orders at Dkt. No. 188 & Dkt No. 203
          [Docs 188, 203]
                    MIL Subject to Siemen’s Motions in Limine at Dkt. No. 230
                                     Form Objections
                        A Assuming facts not in evidence
                      AA Asked and answered
                    ARG Argumentative
                        C Compound
                        L Leading
                      LC Calls for legal conclusion
                       M Misstates the testimony
                   SPEC Speculation
                        V Vague
Case 6:17-cv-00171-PGB-LRH Document 241-1 Filed 02/21/20 Page 3 of 4 PageID 12009
      Siemens Energy, Inc. and MidAmerica C2L et. al. Designation of Deposition Testimony
                       Siemens Energy, Inc. v. Midamerica C2l, Inc. et al.
                               Case No. 6:17-cv-171-Orl-40-LRH

  HANNEMANN, FRANK – DECEMBER 11-12, 2018
  Siemens’ Deposition Designations for Frank Hannemann
       Begin Page/Line                 End Page/Line                    Objection
             9:19                           10:6
             14:8                          14:15
            14:20                          17:21
             18:2                          19:18
             25:9                          25:21
            25:22                          26:13
            26:17                          26:18
             27:2                          27:10
            28:10                           29:8
            29:14                           30:3
            131:5                          132:21
            133:2                          133:5
            197:6                          197:11

  HANNEMANN, FRANK – DECEMBER 11-12, 2018
  Mid-America’s Deposition Designations for Frank Hannemann
       Begin Page/Line                 End Page/Line                    Objection
            17:16                          17:23
             18:2                           18:5
            131:5                          132:21
            135:6                          135:8
            135:17                         135:21
            152:20                         153:17              402; 403; irrelevant as to time
                                                               and confusing and misleading
                                                               (questioning relates to Sustec
                                                               employees being employed by
                                                              Siemens “today” – i.e., as of the
                                                                  date of the deposition in
                                                              December 2018, after Siemens
                                                               closed its gasification division
                                                               (Doc. 218 at 14, #21), and not
                                                                 the relevant time period of
                                                                  February to April 2016)
              345:6                         345:17             402; 403; irrelevant as to time
                                                               and confusing and misleading
                                                              (questioning relates to whether
                                                              anybody “currently” employed
                                                              by SFGT and whether Siemens
                                                              will engage in coal gasification
                                                              “in the near future” – i.e., as of
                                                                the date of the deposition in
                                                              December 2018, after Siemens
                                                               closed its gasification division
Case 6:17-cv-00171-PGB-LRH Document 241-1 Filed 02/21/20 Page 4 of 4 PageID 12010
      Siemens Energy, Inc. and MidAmerica C2L et. al. Designation of Deposition Testimony
                       Siemens Energy, Inc. v. Midamerica C2l, Inc. et al.
                               Case No. 6:17-cv-171-Orl-40-LRH

       Begin Page/Line                 End Page/Line                     Objection
                                                               (Doc. 218 at 14, #21), and not
                                                                 the relevant time period of
                                                                  February to April 2016)



   HANNEMANN, FRANK- DECEMBER 11-12, 2018
   Siemens’ Deposition Counter-Designations for Frank Hannemann
       Begin Page/Line                End Page/Line                     Objection
             9:19                         10:6
             14:8                         14:15
            14:20                         17:21
             18:2                         19:18
             25:9                         25:21
            25:22                         26:13
            26:17                         26:18
             27:2                         27:10
            28:10                         29:8
            29:14                         30:3
            131:5                        132:21
            133:2                         133:5
            197:6                        197:11
            345:18                       345:21
